Citation Nr: 1128784	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-09 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome (CTS) (claimed as severe pain in the right hand with numbness and tingling, status post surgery), to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for left CTS (claimed as severe pain in the left hand with numbness and tingling, status post surgery), to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  He served in Vietnam from May 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right and left hand CTS, (claimed as severe pain in the hands with numbness and tingling, status post surgery).  

The Veteran was scheduled for a Travel Board hearing in January 2009.  The Veteran cancelled the hearing.  

The  issues of entitlement to compensation under 38 U.S.C.A. § 1151 for CTS of both hands and wrists as a result of VA treatment on February 18, 1997, and service connection for posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for right and left hand CTS (claimed as severe pain in the hands with numbness and tingling, status post surgery), as a result of service.  He maintains that he was exposed to dioxin in service and therefore, as a result, he has acute and or subacute peripheral neuropathy of the hands (bilateral CTS) due to Agent Orange exposure.  

Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  This duty involves offering an examination to determine the etiology of any symptoms of peripheral neuropathy.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  The Court observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. In this case, elements (1) through (4) are met.  

In December 2006, the Veteran requested service connection for peripheral neuropathy of the hands due to Agent Orange exposure.  He reported numbness and tingling in the hands.  He reported that he was exposed to Agent Orange during his Vietnam service.  

The Veteran's DD 214 showed that he had Vietnam service from May 1970 to November 1971.  The service record show he served in Vietnam, therefore exposure to Agent Orange is presumed.  

An August 2006, VA occupational therapy report showed that the Veteran was receiving treatment for bilateral CTS.  

As a result of the Veteran's Vietnam service, his diagnosis, and treatment for bilateral CTS, there is an indication that his condition could be a result of such service.  However, there is insufficient evidence at this time to make a decision.  Therefore, the Veteran should be provided a VA examination to ascertain the etiology of his bilateral CTS.  

Accordingly, the case is REMANDED for the following action:

1.  Any additional VA treatment records related to treatment of the Veteran's bilateral CTS from the Miami, Florida VA Medical Center and the Lake City, Florida VA Clinic, should be obtained and associated with the claims folder.  

2.  The AMC/RO should make arrangements for a VA neurology examination.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  The examiner is asked to address the etiology of any claimed neuropathy symptoms and address whether it is at least as likely as not (50 percent or greater possibility) that any peripheral neuropathy/bilateral CTS (claimed as severe pain in the hands with numbness and tingling, status post surgery) was caused by active military service, to include exposure to Agent Orange.  The examiner should offer a rationale for any conclusion reached in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

3.  After the development requested above has been completed to the extent possible, the AMC/RO should re-adjudicate the claim for service connection for right and left hand CTS /peripheral neuropathy (claimed as severe pain in the hands with numbness and tingling, status post surgery).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


